11-22820-rdd        Doc 811        Filed 07/17/19     Entered 07/17/19 13:28:25           Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- x
 In re:                                                              :   Chapter 11
                                                                     :
 THE CHRISTIAN BROTHERS’ INSTITUTE, et al., :                            Case No.: 11-22820 (RDD)
                                                                     :
                                     Reorganized Debtors.            :   (Jointly Administered)
 ------------------------------------------------------------------- x

        AMENDED FINAL DECREE AND ORDER CLOSING CHAPTER 11 CASE

         The Court having entered an order, dated January 13, 2014 [ECF Doc. No. 652] (the

“Confirmation Order”), confirming the Modified First Amended Joint Chapter 11 Plan of

Reorganization Proposed by the Christian Brothers’ Institute and the Christian Brothers of Ireland,

Inc. and the Official Committee of Unsecured Creditors [ECF Doc. No. 651] (the “Plan”); and the

Reorganized Debtors Christian Brothers’ Institute and The Christian Brothers of Ireland, Inc. (the

“Reorganized Debtors”) having reported that the Plan has been substantially consummated, and

having applied, by notice of presentment dated June 28, 2019, for a final decree; and there being

no objections to such application after due notice; and no additional notice or hearing being

required; and upon the Closing Report attached to the application; and, after due deliberation, it

appearing that the Plan has been substantially consummated and that the Reorganized Debtors’

estates have been fully administered for purposes of 11 U.S.C. § 350(a) and Fed. R. Bankr. P.

3022, notwithstanding the Court’s retention of jurisdiction as provided herein with respect to the

Adversary Proceedings (defined below) based on the length of time the Adversary Proceedings

have been pending in this Court, see, e.g. New York Skyline, Inc. v. Empire State Bldg. Co. LLC

(In re New York Skyline, Inc.), 2015 Bankr. LEXIS 2837, at *46-9 (Bankr. S.D.N.Y. Aug. 26,

2015); now, therefore, it is hereby

         ORDERED, ADJUDGED AND DECREED:




{Client/001718/BANK376/01849440.DOCX;1 }
11-22820-rdd        Doc 811        Filed 07/17/19    Entered 07/17/19 13:28:25       Main Document
                                                    Pg 2 of 3


         1.       The Plan and its provisions are binding on the Reorganized Debtors, any entity

acquiring property under the Plan, and any creditor whether or not the claim is impaired under the

Plan, and whether or not such creditor has accepted the Plan.

         2.       Except as otherwise provided in the Plan or the Confirmation Order, all the property

of the estates is vested in the Reorganized Debtors.

         3.       Except as otherwise provided in the Plan or the Confirmation Order, the property

dealt with by the Plan is free and clear of all claims and interests of creditors.

         4.       Except as otherwise provided in 11 U.S.C. §§ 1141(d)(2) and (3) and except as

otherwise provided in the Plan or the Confirmation Order, the Reorganized Debtors have been

discharged from any debt that arose before the date of entry of the Confirmation Order, and any

debt of a kind specified in 11 U.S.C. §§ 502(g), (h) or (i), whether or not (a) a proof of claim based

on such debt is filed or deemed filed under 11 U.S.C. § 501; (b) such claim was allowed under 11

U.S.C. § 502; or (c) the holder of such claim has accepted the Plan.

         5.       All creditors or claimants against the Reorganized Debtors, and persons having or

claiming interests of any nature whatsoever in the property and assets of the Reorganized Debtors

be and they hereby are restrained and enjoined from pursuing or attempting to pursue, any action,

commencing or continuing any action at law or in equity, employing any process or any act against

the Reorganized Debtors or their property, directly or indirectly, on account of or based on any

right, claim or interest which any such creditor, claimant or other entity may have had at the date

of the filing of the Reorganized Debtors petitions herein under chapter 11, except with respect to

claims, rights or interests arising out of the Plan or order of this Court.

         6.       The Reorganized Debtors’ chapter 11 cases are hereby closed pursuant to 11 U.S.C.

§ 350(a).




{Client/001718/BANK376/01849440.DOCX;1 }              2
11-22820-rdd        Doc 811        Filed 07/17/19    Entered 07/17/19 13:28:25    Main Document
                                                    Pg 3 of 3


         7.       Notwithstanding the entry of this order closing the Debtors’ chapter 11 cases, the

Court retains jurisdiction over the following pending adversary proceedings: (a) L.W. et al v.

Corporation of the Catholic Archbishop of Seattle, et al., Adv. Pro. No. 11-08317(RDD), (b) R.P

v. Congregation of Christian Brothers, et al., Adv. Pro. No. 11-08319 (RDD), and (c) K.A., et al.

v. Corporation of the Catholic Archbishop of Seattle, et al., Adv. Pro. No. 11-08321 (RDD)

(together, the “Adversary Proceedings”), subject to the right of any party to the Adversary

Proceeings to seek an order dismissing such Proceedings for any reason or the Court’s power to

dismiss such Proceedings for lack of prosecution.

Dated: White Plains, New York
       July 16, 2019
                                                    /s/Robert D. Drain_______________________
                                                    HONORABLE ROBERT D. DRAIN
                                                    UNITED STATES BANKRUPTCY JUDGE




{Client/001718/BANK376/01849440.DOCX;1 }              3
